 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                              DISTRICT OF NEVADA
10   EDWARD A. PRECIADO-NUNO,          )
                                       )
11             Petitioner,             )
                                       )             3:19-cv-00103-HDM-WGC
12        v.                           )
                                       )
13   ISIDRO BACA, et al.               )             ORDER
                                       )
14             Respondents.            )
                                       )
15   _________________________________ )
16        Respondents’ motion for enlargement of time (ECF No. 9) is
17   GRANTED.   Respondents will have until July 30, 2019, to answer or
18   otherwise respond to the petition for writ of habeas corpus in this
19   case.
20        IT IS SO ORDERED.
21
          DATED: This 24th day of June, 2019.
22
23
                                     _________________________________
24                                   HOWARD D. MCKIBBEN
                                     UNITED STATES DISTRICT JUDGE
25
26
27
28
